Citation Nr: 0425924	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-11 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
hepatitis C in excess of 10 percent prior to August 30, 1998 
and in excess of 30 percent from August 30, 1998.

2.  Entitlement to an increased initial disability rating for 
left premaxillary sinus cyst removal with hypesthesia of the 
infraorbital nerve, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that the veteran's representative in June 
2004 raised a claim of entitlement to service connection for 
diabetes, Type II.  Accordingly, this matter is referred to 
the RO for the appropriate adjudication.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  Prior to August 30, 1998, the veteran did not exhibit 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency, 
but necessitating dietary restriction or other therapeutic 
measures, requiring an evaluation greater than 10 percent.  
Additionally, post-August 30, 1998 records reveal that the 
residuals of the veteran's service-connected hepatitis C with 
cirrhosis of the liver include subjective complaints of 
gastrointestinal problems and fatigue, but without a history 
of one episode of ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal gastropathy (erosive 
gastritis) or daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.

3.  Any neuralgia of the veteran's left trigeminal nerve does 
not more nearly approximate severe incomplete paralysis of 
the nerve or more than moderate incomplete paralysis of the 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected chronic hepatitis, before August 30, 1998, 
and the criteria for a rating in excess of 30 percent for the 
service-connected chronic hepatitis C, from August 30, 1998 
have not been met. 38 U.S.C.A. §§ 1155, 5100 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.114, Diagnostic Code 7345 
(in effect prior to July 2, 2001) and Diagnostic Codes 7345 
and 7354 (in effect on and after July 2, 2001).

2.  A rating in excess of 10 percent for left trigeminal 
neuropathy is not warranted. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.123, 4.124, 4.124a, 
Diagnostic Code 8205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of a May 1998 rating decision, January 1999 
statement of the case and February 2002 and March 2004 
supplemental statements of the case, the RO provided the 
veteran and his representative with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims.  Additionally, the February 2002 
supplemental statement of the case, explained the notice and 
duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence, listed the evidence and asked the 
veteran to submit and authorize the release of additional 
evidence.  Furthermore, the January 1999 statement of the 
case and February 2002 and March 2004 supplemental statements 
of the case included the text of the relevant VCAA 
regulations implementing regulation.  Accordingly, the Board 
finds that the veteran has been afforded all notice required 
by statute.  He was notified and aware of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records and 
scheduled several examinations.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1. Entitlement to an increased disability rating for chronic 
hepatitis C in excess of 10 percent prior to August 30, 1998 
and in excess of 30 percent from August 30, 1998.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The veteran was granted service connection for chronic 
hepatitis from January 1972 by means of an April 1972 rating 
decision.  The RO found the disability noncompensable.  The 
veteran did not present a notice of disagreement with this 
rating action.  Accordingly, this rating action is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2003).

The veteran submitted a claim for an increased rating for his 
hepatitis disability in March 1998.  The criteria for 
evaluation of infectious hepatitis at 38 C.F.R. § 4.114, 
Diagnostic Code 7345, in effect during the pendency of this 
appeal up until July 2001 provided that a noncompensable 
evaluation was warranted for hepatitis which was healed and 
nonsymptomatic.  A 10 percent evaluation is awarded for 
demonstrable liver damage with mild gastrointestinal 
disturbance. A 30 percent evaluation is warranted for 
"minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
than required but necessitating dietary restriction or other 
therapeutic measures."

The veteran's disability evaluation for chronic hepatitis was 
increased to 10 percent disabling, effective September 1, 
1997.  A higher evaluation of 30 percent was not warranted 
because the medical record did not show "minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures."  Under 
38 C.F.R. § 3.157 the increase was effective September 1, 
1997.  

The veteran claims entitlement to an increased evaluation 
above 10 percent prior to August 1998.  However, the Board 
finds that there is no medical evidence of minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures, which 
would warrant a 30 percent disability rating.  The Board 
notes that VA treatment records from March 1993 to August 
1998 solely record that the veteran has hepatitis but are 
negative for treatment or complaints of hepatitis in general 
or specifically hepatitis C.  

Additionally, the veteran reported for a May 1998 VA 
examination.  The examiner recorded a diagnosis of hepatitis 
C.  Subjective findings were non-icteric sclerae, no palmar 
erythema, no angiomas and no hepatomegaly.  The examiner 
assessed the veteran with chronic hepatitis C.  The May 1998 
examiner's addendum stated that the abdominal ultrasound 
showed increased echogenicity of liver, consistent with 
hepatocellular disease, mild splenomegaly and no ascites.  
Accordingly, a disability evaluation higher than 10 percent 
is not warranted prior to August 1998.  

The veteran has also claimed that he is entitled to a 
disability rating greater than 30 percent from August 30, 
1998.  A February 2000 supplemental statement of the case 
granted a disability rating of 30 percent for service-
connected hepatitis C, effective August 30, 1998.  The RO 
determined that August 30, 1998 was the effective date 
because the veteran presented for treatment on October 30, 
1998 reporting progressive fatigue and somnolence for the 
"past several months."  The examiner held that several was 
presumed to be two months and accordingly awarded the 
effective date as August 30, 1998.  Under 38 C.F.R. § 3.157 a 
VA outpatient examination of a service-connected disability 
is an informal claim.  Although the veteran did not report 
for treatment of his service connected disability until 
October 30, 1998 and there is no medical evidence of record 
that supports a granting of the 30 percent disability rating 
prior to October 30, 1998, the Board acknowledges as 
appropriate the RO's granting of a 30 percent disability 
rating effective August 30, 1998.

The Board notes that the disability regulations regarding 
hepatitis were changed in July 2001.  Upon review of the 
medical evidence of record, the Board finds that VA treatment 
records up until May 2001 do not report a diagnosis of 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression, 
thereby warranting a 60 percent disability rating.  38 C.F.R. 
§ 4.115 (Diagnostic Code 7345).  November 1998 records report 
that the veteran has Hepatitis C with rising serum glutamic 
oxaloacetic transaminase (SGOT) of 85, up from 67 in October 
1998.  The veteran also reported that since quitting his job, 
approximately 10 weeks ago, he has noticed increased fatigue 
and sleeping requirements.  The examiner noted that the 
veteran sleeps 16-18 hours a day and experiences about five 
to six awakenings a night.  The etiology of these awakenings 
was ascribed to difficulty breathing, secondary to nasal 
obstruction, and occasional significant dyspnea.  The Board 
notes that a May 1998 notation records increased echogenicity 
of the liver with hepatocellular disease, possibly fatty 
infiltration.  No abnormal masses were noted.  There was no 
associated symptomatology of fatigue, anxiety or 
gastrointestinal disturbance. 

The Board does note that the veteran testified at a January 
1999 regional office hearing that he was having problems with 
digestion and depression.  He reported that his 
gastrointestinal problems last three to five days and occur 
three to four times a year.  At that time the veteran was not 
being treated for his depression.  The Board notes that the 
veteran did receive VA treatment for depression in 2000; 
however, this was determined to be associated with service-
connected PTSD disability.

Additionally, the veteran reported for a July 1999 VA 
examination.  The examiner noted that the veteran had 
experienced depression and related fatigue earlier in that 
year but that it had improved.  The examiner also noted that 
the veteran had not had any gastrointestinal problems until 
the last year, which included three or four episodes wherein 
he had constipation for three or four days.  The veteran's 
heartburn problems were noted to be controlled with 
lansoprazole.  No recent problems with jaundice or nausea 
were reported.  Objective findings were nonicteric, non-
injected sclerae, slightly injected pharynx without exudate, 
non-tender abdomen, no palpable organomegaly or masses.  
There were no hernias and a rectal examination showed stool 
to be hemoccult negative.  The examiner's diagnosis was 
"demonstrable liver damage of a minimal degree."  
Accordingly, the Board finds that the medical evidence of 
record supports the 30 percent disability evaluation of 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
than required for a higher rating but necessitating dietary 
restriction or other therapeutic measures.

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised.  38 C.F.R. § 
4.114 was amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised.  Diagnostic Code 7313 was 
removed and Diagnostic Codes 7351 and 7354 were added.  Prior 
to the July 2, 2001, regulatory change, Diagnostic Code 7345 
(under which the veteran was rated prior to the change), was 
the appropriate rating Code for infectious hepatitis.  
Following the regulation change, Diagnostic Code 7345 was 
amended and is currently used to rate chronic liver disease 
without cirrhosis, to specifically exclude hepatitis C.  In 
this case, the veteran has cirrhosis of the liver.  
Diagnostic Code 7354 now contains criteria for evaluating 
hepatitis C.

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a 10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  

Further, a 20 percent rating is warranted if the hepatitis C 
is productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past twelve-month period.  

A 40 percent evaluation is in order in cases of daily 
fatigue, malaise, and anorexia, accompanied by minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period. 

A 60 percent rating requires daily fatigue, malaise and 
anorexia with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve- 
month period, but not occurring constantly. Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.

Additionally, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran. In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  VAOPGCPREC 3-2000 (2000).  
In this case, the Board will consider the claim under both 
versions of applicable diagnostic criteria as effective date 
regulations may allow.

VA treatment records from July 2001 to the present only 
record one hospitalization due to gastrointestinal problems.  
However, July 2002 hospitalization records report that 
although the veteran was experiencing abdominal pain this did 
not seem to be related to his hepatitis C, most likely due to 
constipation and gas.  Ultrasound results revealed a well-
functioning liver with no ascites, transaminase normal and 
slight hyperbili and alkphos.  The veteran had experienced no 
recent weight change.

Additionally, a January 2003 examination of the veteran 
revealed chronic hepatitis C infection, determined to be 
genotype 1b with the main complications being intermittent, 
right upper quadrant pian, chronic fatigue, and hepatitis C 
associated arthralgias.  Additional signs were hypersplenism 
with pancytopenia.  Notwithstanding, the examiner opined that 
the veteran's gastrointestinal problems were not related to 
his chronic hepatitis problem.

The Board notes that the medical evidence of record concludes 
that the veteran's hepatitis C does not directly cause many 
of the veteran's difficulties.  Although there is evidence of 
chronic fatigue, there is no indication of daily malaise, and 
anorexia related to the hepatitis.  Moreover, while the 
veteran has indicated weight loss, the veteran's current 
weight would not indicate significant weight loss associated 
with the veteran's hepatitis C.  There is no indication of 
nausea, vomiting, anorexia, or arthralgia.  The medical 
evidence of record does not indicate daily fatigue, malaise, 
anorexia, with minor weight loss and hepatomegaly so as to 
meet the criteria for a 40 percent rating under Code 7354.  
There was also no indication of incapacitating episodes 
having a total duration of at least four weeks during the 
past 12 months due to this disorder.  To the contrary, the 
record shows little in the way of dietary restriction and a 
documented history of incapacitating episodes caused by the 
hepatitis C is not found.  The evidence also does not 
demonstrate moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance to meet the criteria 
for a higher rating under the prior rating, Code 7345.  
Accordingly, the Board finds that the veteran's service 
connected hepatitis C does not fulfill the criteria to 
warrant an assignment of a disability rating in excess of a 
30 percent evaluation.  


2.  Entitlement to an increased initial disability rating for 
left premaxillary sinus cyst removal with hypesthesia of the 
infraorbital nerve, currently rated as 10 percent disabling.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

A June 1998 rating decision held that the veteran was 
entitled to compensation under 38 U.S.C.A. § 1151 for cyst 
removal, left premaxillary sinus, with a 10 percent disabling 
evaluation.  A veteran is entitled to compensation under 38 
U.S.C.A. § 1151 as though he or she was service connected for 
a disability, which was proximately caused by VA medical 
treatment.

The veteran was rated under Diagnostic Code 8205.  Under 
Diagnostic Code 8205, moderate incomplete paralysis of the 
fifth cranial nerve warrants a 10 percent evaluation.  A 30 
percent evaluation is warranted for severe incomplete 
paralysis, and a 50 percent evaluation is warranted for 
complete paralysis.

The regulations provide that the term "incomplete 
paralysis" indicates impairment of function of a degree 
substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree. 38 C.F.R. § 4.124a, 
Note.

The veteran was granted service connection for sinusitis, 
left maxillary, chronic, by means of a March 1972 rating 
decision.  The veteran presented a March 1998 informal claim 
for an increased rating for his sinusitis and for service 
connection for nerve damage due to sinus surgery.  
Accordingly, the veteran was scheduled for a May 1998 VA 
examination.  The examiner related that the veteran developed 
a large inclusion cyst of the left maxillary sinus, which 
required a Caldwell-Luc procedure with exoneration.  The 
veteran did well postoperatively except that he had numbness 
and tingling of the left cheek, upper lip and nose.  
Subjective complaints included not being able to breathe 
through the left side of his nose, difficulty moving his 
upper lip and nighttime drooling.  X-ray results showed no 
evidence of residual inclusion cyst or other disease.  
Objective findings were normal tympanic membranes and 
external auditory canals and no evidence of middle ear 
effusion or atelectasis.  The left nasal canal was clear, 
except there may have been some posterior septal deviation to 
the right side and his left side was partially obstructed 
with nasal septal deviation.  Marked hypesthesia in the area 
of the infraorbital nerve with left hypesthesia involving the 
upper lip.  There was no numbness in the distribution of the 
mental nerve.  The veteran exhibited normal oral mucosa, 
tongue mobility, soft palate mobility and 
pharynx/hypopharynx.  The examiner's impression was "status 
post left Caldwell-Luc for inclusion cyst of left maxillary 
sinus with residual infraorbital hypesthesia following the 
procedure, with continued paresthesias and numbness in the 
left cheek.  There is no evidence of obstruction to the nasal 
airway as a consequence of the surgery.  There is moderate 
septal deviation to the right side."  A June 1998 rating 
decision granted entitlement to compensation under 
38 U.S.C.A. § 1151 for cyst removal, left premaxillary sinus.  
The RO stated that although there was no evidence of record 
that showed that the cyst removal was related to the 
veteran's service connected sinusitis other than the cyst was 
located on premaxillary sinus, "it is reasonable to assume 
that the veteran would not have expected the residuals 
incurred as a result of the non-service related surgery."  
The RO granted a noncompensable evaluation.

The veteran presented an October 1998 notice of disagreement 
contending that the rating did not reflect the severity of 
his disability.  The veteran presented for a June 1999 
regional hearing.  The veteran testified that he has muscle 
atrophy, sensory disturbances reflected in loss of smell and 
taste and that he occasionally injures himself by biting his 
upper lip or burning himself.

The veteran reported for a July 199 VA nose, sinus, and 
larynx and pharynx examination.  Subjective complaints 
included complete numbness of the left side of his nose, 
cheek and upper lip, difficulty breathing and diminished 
sense of smell and taste.  The veteran's sense of smell and 
taste were not tested during this examination.  The 
examiner's impression was residuals from removal of 
premaxillary bony cyst include complete anesthesia in the 
distribution of the infraorbital nerve on the left side, mild 
facial nerve paresis involving the soft tissue of the nose 
with slight decrease in the nasal airway on the left side, 
severe hyposmia of the olfactory nerve.  

The veteran also reported for an August 1999 cranial nerves 
examination.  Subjective complaints included numbness in the 
left upper lip and cheek, loss of sense of smell, not being 
able to sense temperature and that he occasionally bites his 
upper lip.  Objective findings were intact extraocular 
mobility, full facial excursion, slight fullness of the left 
upper lip, and the left nostril slightly narrower than the 
right.  Masseter bulk was symmetric.  There was diminished 
pinprick sensation not observing the midline involving the 
left upper lip and a small portion of the left cheek 
infraorbitally.   The veteran was unable to recognize the 
smell of cloves in either nostril.  The examiner's impression 
was partial left maxillary trigeminal neuropathy related to 
local surgery for premaxillary cyst excision and anosmia 
related to infection in Vietnam.  

Additionally, the veteran reported for an October 1999 VA 
examination.  The examination revealed normal tympanic 
membranes and external auditory canals.  There was no 
evidence of middle ear effusion, atelectasis or inflammation.  
There was minimal airway obstruction in the valve areas but 
there did not appear to be any paresis or collapse of the 
nasal ala or associated structures.  The veteran had 
considerable hypesthesia, rendering loss of sensation to the 
left cheek, lip and nose in the distribution of the 
intraorbital nerve.  The examiner's impression was status 
post premaxillary cyst incision with complication of 
hypesthesia of the infra-orbital nerve, 75 percent.  There 
was complete anosmia unrelated to the aforementioned.  The 
examiner concluded "the patient's sensation and left nasal 
airway obstruction may be in part due to the loss of 
sensation of air passing through the nasal valve area on the 
left side.  This is a common complaint in patients with 
decreased infraorbital nerve sensation.  It is more perceived 
than mechanical."

Following a June 2003 Board remand the veteran was scheduled 
for an August 2003 VA examination.  The examiner noted near-
complete anesthesia in the distribution of the left 
infraorbital nerve, which has resulted in marked loss of 
sensations.  "There is no motor paralysis, nor is there any 
deformities or scars or unsightly lip deformity or neuritis 
of the fifth cranial nerve other than the fact that he has 
paresthesias due to the fact that there is not 100 percent 
loss of sensation on this side of his face."  The veteran is 
no pain, but he does have a tendency to bite his lip and has 
to be careful with hot foods because he is unable to sense 
heat on his lip.  The veteran was found to have a perfectly 
adequate nasal airway status post auricular cartilaginous 
graft to the dorsum of the nose, even though he insisted it 
was diminished on the left side.  The examiner asserted that 
this was perceptual rather than actual, since there is no 
sensation in the valve area, which makes it feel as though 
there is no air flowing in this area.  There is no motor loss 
to muscles that would cause a collapse of muscle and 
associated soft tissue, no tic douloureux and no associated 
muscle atrophy or loss of innervation of the facial muscles.  

Based on the above findings, the Board is of the opinion that 
the 10 percent evaluation currently in effect for the 
veteran's service-connected left premaxillary sinus cyst 
removal with hypesthesia of the infraorbital nerve is 
appropriate, and that an increased rating is not warranted.  
The Board notes that the medical evidence of record includes 
findings that suggest that the veteran's nerve impairment is 
restricted to wholly sensory loss.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree. 38 C.F.R. § 4.124a, Note.  The 
Board has considered application of the benefit-of-the-doubt 
doctrine with respect to this matter but finds that there is 
no approximate balance of positive and negative evidence such 
as to warrant its application. The preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating.  Under such circumstances, an increased evaluation is 
not in order.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required hospitalization for the disability.  
In addition, the manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has concluded that referral of the case for extra-
schedular consideration is not warranted.












ORDER

Entitlement to an increased disability rating for chronic 
hepatitis C in excess of 10 percent prior to August 30, 1998 
and in excess of 30 percent from August 30, 1998 is denied.

Entitlement to an increased initial disability rating for 
left premaxillary sinus cyst removal with hypesthesia of the 
infraorbital nerve, currently rated as 10 percent disabling 
is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



